                            Case 1:20-mc-00313-SHS Document 6-8 Filed 11/17/20 Page 1 of 1

       LTE                    18:09              -1   t   18% 0   •

                             Photo                          G
      dbernahl
      Big Sur, California




•     0 '?'
Liked by pbfw, santazamuele and 215 others
dbernahl Really rough growing up here ....   9
Viev.i all 7 comments
dbernahl @wine_junkie actually no ah :) Big camera Shots
.~
26 JANUARY




                                                              CJ .
                                                                  __J
